Allow me to begin by
congratulating the President of the General Assembly
at its fifty-ninth session, Mr. Jean Ping of Gabon, and
all Member States on the successful adoption of the
2005 World Summit Outcome (resolution 60/1). The
summit outcome document was the product of months
of consultations and negotiations. We wish to we pay
tribute to Mr. Ping for skilfully guiding the process to
its conclusion. We also wish to congratulate Mr. Jan
33

Eliasson on his election as President of the General
Assembly at its sixtieth session. Let me assure him of
my delegation’s full support and cooperation in the
tasks that lie ahead in this session.
By adopting the summit outcome document, we
reaffirmed our belief in the purposes and principles of
the United Nations and agreed to take appropriate and
urgent steps to achieve the Millennium Development
Goals (MDGs). We also committed ourselves to
renewing the Organization to make it more efficient,
effective and transparent so that it can be more
responsive to the numerous and varied challenges and
expectations of our times and, indeed, can save
succeeding generations from the scourge of war,
maintain international peace and security, develop
friendly relations among nations and, most important,
promote social progress and better standards of life in
larger freedom.
We must work together in a serious and concerted
manner to achieve the MDGs and other goals outlined
in the summit outcome document. We must create a
world that is free from hunger, poverty and
deprivation. We must create a world of greater
economic opportunity for developing countries. We
must create a world in which people are free to live in
dignity, a world that does not tolerate — or fail to
respond by protecting populations under threat of —
genocide, war crimes, ethnic cleansing or crimes
against humanity. This is no time for business as usual.
We must be urgent and focused in our action.
It is a matter of great concern to us all that if
current trends persist, many African countries will not
achieve most of the MDGs by 2015. Some African
countries have actually regressed since 2000 in their
efforts to achieve MDG targets. Poverty, hunger and
infectious diseases lay waste entire communities and
nations, often exacerbate the effects of war and
conflict, and make the prospects for recovery infinitely
more problematic. Urgent action needs to be taken to
reverse those trends.
We need greater commitment from developed
countries, particularly with respect to increasing
official development assistance to at least 0.7 per cent
of gross national income, freer and fairer trade and
debt cancellation. Let me remind the Assembly that the
target of 0.7 per cent of the gross national income for
official development assistance was set by our
Assembly more than 40 years ago and that, as we
speak, only five countries have reached it. The time for
speeches and debate is over. We must have action on
those issues.
Most of us have now come to understand the
interconnectedness and interdependence of all nations
around the world and the nexus between security and
development. Poverty, hunger and deprivation in
sub-Saharan Africa are bad for peace and security in all
191 nations represented here today. By recognizing that
interdependence, we accept that there are collective
responsibilities and obligations, as well as collective
benefits and opportunities. The responsibilities include,
in the words of the Charter, to “promote social progress
and better standards of life in larger freedom”. We can
have neither security without development nor
development without security at the national, regional
and international levels. It is both unacceptable and
unsustainable for one half of the world to live amid
wealth and plenty while the other half dies from
disease and hunger.
Our Governments are judged according to their
actions, not according to ideals or principles. Similarly,
the United Nations should be judged according to its
actions, not according to the values and principles laid
out in the Charter. It is our experience that, while the
United Nations is immaculate in its values and
principles, it has all too often been found wanting in its
actions. If there is any advice we can offer to the
United Nations on its sixtieth birthday, the advice
would be that it must learn from its mistakes and be
more effective in implementation.
There are probably no States members of this
Assembly apart from Rwanda where the United
Nations has consistently neglected to learn from its
mistakes, resulting in massive loss of life and untold
misery. Allow me to explain. It was in 1959, while
Rwanda was still under United Nations trusteeship,
that the first acts of genocide against Tutsis took place
there, leading to the first mass refugee problem on the
African continent. The United Nations watched
unmoved and no action was ever taken. In the years
following 1959, the United Nations stood by in silence
and inaction as pogroms took place throughout the
country, resulting in massive loss of life and
compounding the refugee crisis.
More recently, in 1994, while the United Nations
had a huge political and military presence in Rwanda,
it watched without taking action the planning and
34

implementation of genocide. We all recall the shocking
decision of the Security Council to withdraw
peacekeepers at a time when hundreds of thousands of
defenceless people needed them most.
When the genocide was totally consummated, the
Security Council mandated one of its members to send
troops to the country, which only succeeded in
allowing the perpetrators of the genocide safe passage
out of Rwanda and into the Democratic Republic of the
Congo, from where they have been a major source of
insecurity and instability for the entire subregion. Over
the last 11 years, our repeated appeals to disarm and
demobilize those genocidal forces have, if not fallen of
deaf ears, yielded no results.
I raise those examples to highlight the fact that
Rwanda is probably the country most interested in
United Nations reform. We wish to take back home
from this meeting a message of hope and a promise to
our people that we have reinvented a United Nations
that will never betray them again.
My Government welcomes the endorsement of
the “responsibility to protect” in the summit outcome
document. The responsibility to protect includes a
responsibility to prevent genocide, crimes against
humanity and ethnic cleansing, as well as a
responsibility to prevent incitement to commit those
crimes.
But here again, action, not words, will be the
measure of our success or failure. How will the United
Nations respond the next time action to protect
populations is required? Will there be lengthy
academic and legal debates on what constitutes
genocide or crimes against humanity, while people die?
What is clear to us is that no nation or people
should have to face the horrors that we faced 11 years
ago. Where a State is unable or unwilling to protect its
people, as was the case in Rwanda in 1994, then the
responsibility to provide such protection should — and
indeed must — shift immediately to the international
community. Such action should be taken by the
Security Council in a timely and decisive manner in
order to save the lives of populations under threat. Our
pledge of “never again” to genocide should not ring
hollow the next time we are confronted with such
crimes.
A collective international response to genocide
includes a responsibility for all States to combat
impunity and bring to justice any persons accused of
having committed such crimes. We find it inexplicable
that, while some States profess commitment to the
Charter, human rights and international law, they allow
known suspects of the Rwanda genocide to live in their
countries and take no action to apprehend them and
transfer them to the International Criminal Tribunal for
Rwanda or to Rwanda for prosecution. Those States
must be challenged, if necessary by the Security
Council, to fulfil their international obligations to
apprehend and transfer those fugitives for prosecution.
Rwanda, as a country emerging from conflict,
understands better the usefulness of and strongly
supports the plans to establish a peacebuilding
commission. We have indeed seen the United Nations
spend hundreds of millions of dollars, if not billions,
on peacekeeping missions that leave behind no
repaired road or bridge, no rehabilitated school or
health centre in the countries where they have been
deployed. Instead, they leave behind children who will
never know their fathers and are most vulnerable to
poverty. Those resources could be better spent to create
lasting peace and stability.
We must, however, ensure that the commission
does not become another bureaucracy that is difficult
to access and out of touch with the realities in
countries emerging from conflict. It should take a long-
term approach to post-conflict recovery and change the
current practice whereby short-term approaches to
long-standing conflicts mean that we apply mere
“band-aid” solutions to highly complex situations.
The Commission should consult actively and
widely with the countries affected and those countries
that have successfully emerged from conflict in the
recent past. It must also ensure local ownership of
solutions and outcomes so that its work can be
sustainable.
We believe that the Security Council should be
reformed to improve its transparency and
accountability. The reform process should enable
States that are not members of the Council to
participate more actively in its deliberative processes,
especially on issues that affect them. A reformed
Council should be seen by all States to be more
accessible, transparent and credible.
Terrorism continues to brutally kill innocent
civilians. We must all join hands to fight that evil of
our times. My country will continue to lend its support
35

to international efforts to combat terrorism. We
welcome the decision to negotiate and conclude a
comprehensive convention against terrorism and my
country stands ready to partake in that effort. We
believe, however, that what is lacking is not a
convention but a universally shared commitment to
fight the evil. After all, in 1994, we had a Convention
against genocide that was 46 years old, and yet
genocide occurred in my country.
Turning to issues closer to home, we welcome the
progress made in the peace process in Burundi. We
congratulate the newly elected Government and stand
ready to work closely with the Government and people
of Burundi and the international community to
consolidate that commendable progress.
We also welcome the progress being made in the
Democratic Republic of the Congo, where the
Transitional Government has prepared a draft
constitution and has begun the process of registering
voters for elections. Progress is also being made with
respect to the integration of the armed forces. We
welcome all those developments, recognizing that they
contribute to sustainable peace and stability in the
Democratic Republic of the Congo and in the wider
region. We also stand ready to continue to support the
transition process in the Democratic Republic of the
Congo.
We would also like to take this opportunity to
renew our commitment and support for the
International Conference on the Great Lakes Region.
My Government looks forward to the forthcoming
second summit, to be held in Nairobi in December. The
summit must come up with concrete measures to deal
decisively with the menace of the genocidal militias
that continue to roam freely in the region and frustrate
our collective peace efforts.
My Government’s commitment to peace and
security in the region is demonstrated through our
participation in the peacekeeping Mission in the Sudan,
where Rwanda is the biggest troop contributor.
The role of the international community is
critical. In that connection, we would like to pay
special tribute to the United States Government for its
assistance and support, which have led to the
establishment of a tripartite mechanism comprising the
Democratic Republic of the Congo, Rwanda and
Uganda to examine and resolve issues that could result
in tensions between the three countries.
We also welcome the role of the African Union
and the United Nations in advancing the prospects for
sustainable peace and security in the region.
Finally, let us this time build a United Nations
that, in addition to having good words to say about life,
is one which nourishes and protects life all over the
world.